NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

   AUGUST TECHNOLOGY CORPORATION, AND
       RUDOLPH TECHNOLOGIES, INC.,
           Plaintiffs-Cross-Appellants,

                           v.

                   CAMTEK, LTD.,
                 Defendant-Appellant.
                ______________________

                 2012-1681, 2013-1023
                ______________________

    Appeals from the United States District Court for the
District of Minnesota in No. 05-CV-1396, Judge John R.
Tunheim.
                 ______________________

              Decided: November 18, 2013
                ______________________

   RACHEL C. HUGHEY, Merchant & Gould P.C., of Min-
neapolis,  Minnesota, argued   for  plaintiffs-cross-
appellants. With her on the brief were DANIEL W.
MCDONALD and WILLIAM D. SCHULTZ.

    WAYNE O. STACY, Cooley LLP, of Broomfield, Colora-
do, argued for defendant-appellant. With him on the brief
were SARAH J. GUSKE; LORI R. MASON of Palo Alto, Cali-
2                 AUGUST TECHNOLOGY CORP.   v. CAMTEK, LTD.



fornia; and THOMAS J. FRIEL, JR., of San Francisco, Cali-
fornia.
                ______________________

    Before MOORE, LINN, and O’MALLEY, Circuit Judges.
O’MALLEY, Circuit Judge.
    August Technology Corporation and Rudolph Tech-
nologies, Inc. (collectively, “August Tech”) filed suit
against Camtek, Ltd. (“Camtek”) in the United States
District Court for the District of Minnesota, alleging that
Camtek infringed U.S. Patent No. 6,826,298 (“the ’298
patent”). August Tech is the assignee of the ’298 patent,
which is directed to an automated semiconductor wafer
inspection system. Camtek counterclaimed for declarato-
ry judgment of noninfringement and invalidity.
     A jury found that Camtek’s Falcon device literally in-
fringed the asserted claims of the ’298 patent. The dis-
trict court entered judgment and a permanent injunction
preventing Camtek from selling the Falcon machines in
the United States. Camtek appealed the district court’s
final judgment to this court. On appeal, we vacated the
judgment of infringement and the permanent injunction,
and remanded for further proceedings. August Tech.
Corp. v. Camtek, Ltd., 655 F.3d 1278, 1282-86 (Fed. Cir.
2011) (“Original Appeal”).
    After the jury’s verdict, but before the injunction was
in place, Camtek sold an infringing Falcon machine.
August Tech moved for enhanced damages on grounds
that Camtek’s post-verdict infringement was willful.
Although the district court found willfulness, it denied
August Tech’s request for enhanced damages. Order,
August Tech. Corp. v. Camtek Ltd., No. 05-cv-1396 (D.
Minn. Aug. 11, 2011), ECF No. 732.
    While the original appeal was pending, Camtek en-
tered into negotiations that led to two additional sales of
AUGUST TECHNOLOGY CORP.   v. CAMTEK, LTD.               3



Falcon machines. The district court held Camtek in
contempt for violating the injunction and ordered it to pay
double damages as a sanction. August Tech. Corp. v.
Camtek, Ltd., No. 05-cv-1396, 2012 U.S. Dist. LEXIS
40771, at *8 (D. Minn. Mar. 26, 2012). Camtek subse-
quently filed a Rule 60 motion seeking relief from the
contempt order and sanctions award, and a separate
motion pursuant to Rules 59 and 60 seeking relief from
the court’s willful infringement finding. In deciding those
motions, the district court reiterated that Camtek was in
contempt, but granted the Rule 60(b) motion in part,
reducing the sanctions awarded. August Tech. Corp. v.
Camtek, Ltd., No. 05-cv-1396, 2012 U.S. Dist. LEXIS
116040 (D. Minn. Aug. 17, 2012). The court also denied
Camtek’s motions requesting that it vacate the post-
verdict willful infringement finding.
     Camtek appeals from the district court’s judgment:
(1) granting-in-part and denying-in-part Camtek’s Rule
60 motion for relief from the contempt order and sanc-
tions award; and (2) denying Camtek’s Rule 59 and 60
motion for relief from the order finding willfulness. See
Judgment in a Civil Case, August Tech. Corp. v. Camtek,
Ltd., No. 05-cv-1396 (D. Minn. Aug. 30, 2012), ECF No.
914. It also appeals from the underlying opinions and
orders giving rise to that judgment. Because we find that
the district court’s contempt order and its willfulness
finding are not final appealable orders, this court lacks
jurisdiction to hear this appeal. Accordingly, we dismiss
Camtek’s appeal pending final resolution of all claims in
this case.
                     I. BACKGROUND
    On March 5, 2009, after a three week trial, a jury
found that Camtek’s accused Falcon wafer inspection
machines infringed the ’298 patent but that the infringe-
ment was not willful. The jury awarded $6,782,490 in lost
profit damages. A few days later, Camtek notified its
4                 AUGUST TECHNOLOGY CORP.    v. CAMTEK, LTD.



sales force of what it characterized as a “preliminary
verdict,” urging them to “emphasize [to customers] that
this process is not over and no judgment has been made.”
August Tech. Corp. v. Camtek, Ltd., No. 05-cv-1396, 2011
U.S. Dist. LEXIS 154357, at *2 (D. Minn. Aug. 11, 2011)
(“R&R Finding Contempt”). Camtek also issued a press
release stating that there was no infringement and that
the “unjust verdict” would be vacated or reversed. Id. at
*3.
    Roughly five weeks after the jury verdict, Camtek of-
fered to sell, and eventually sold, a Falcon machine to a
California customer: Infinera. August Tech sought to
have damages on the Infinera sale enhanced, arguing that
Camtek’s post-verdict infringement was willful. Internal
communications revealed that Camtek sold the machine
to Infinera at a “rock bottom price” in an effort to “hurt”
August Tech. Order, August Tech. Corp. v. Camtek, Ltd.,
No. 05-cv-1396 (D. Minn. Aug. 11, 2011), ECF No. 732 at
2.
    On August 28, 2009, the district court entered judg-
ment and issued a permanent injunction that prevented
Camtek from “communicating with third parties (in
person, via phone, via email, or by any other means)
located in the United States for the purposes of offering to
sell Falcon machines or machines that are colorable
imitations thereof, notwithstanding where the third party
intends to use the machines.” Order on Final Judgment
and Injunctive Relief, August Tech. Corp. v. Camtek, Ltd.,
No. 05-cv-1396 (D. Minn. Aug. 28, 2009), ECF No. 547 at
8.
    The parties filed another round of post-trial motions,
most of which were ultimately denied.         Meanwhile,
Camtek continued to communicate with customers in the
United States about selling its Falcon machines overseas.
Those communications lead to two post-injunction Falcon
sales—one for use in China and the other for use in
AUGUST TECHNOLOGY CORP.   v. CAMTEK, LTD.               5



Malaysia. While the negotiations were ongoing, Camtek
filed a Rule 60 motion asking the district court to clarify
and revise the injunction to delete phrase “notwithstand-
ing where the third party intends to use the machines” so
that it could communicate with customers in the United
States who intended to use the machines overseas. R&R
Finding Contempt, 2011 U.S. Dist. LEXIS 154357, at *5.
The district court denied Camtek’s motion to modify the
injunction, and Camtek appealed the district court’s final
judgment to this court on August 10, 2010.
    On March 9, 2011, while the Original Appeal was
pending, August Tech filed two motions with the district
court: (1) a motion for enhanced damages stemming from
Camtek’s post-verdict Falcon sale to Infinera; and (2) a
motion to hold Camtek in contempt for violating the
terms of the injunction. Both motions were referred to
the magistrate judge for preparation of a Report and
Recommendation (“R&R”).
     On August 11, 2011, the magistrate judge issued an
R&R finding that Camtek was in contempt. The court
found it undisputed that, in 2009, Camtek “communicated
with Morgan and Cree representatives in the United
States and offered to sell Falcon machines for delivery
overseas” in violation of the injunction. R&R Finding
Contempt, 2011 U.S. Dist. LEXIS 154357, at *10-11.
Consistent with the jury’s verdict and the court’s prior
damages determination, the magistrate judge recom-
mended that Camtek be ordered to pay August Tech
double damages in the amount of $1,291,892 as a sanction
for contempt.
    With respect to August Tech’s motion for enhanced
damages, the magistrate judge issued a separate order
finding that August Tech “proved by clear and convincing
evidence that the Infinera sale was willful infringement.”
Order, August Tech. Corp. v. Camtek, Ltd., No. 05-cv-1396
(D. Minn. Aug. 11, 2011), ECF No. 732 at 6. Although it
6                 AUGUST TECHNOLOGY CORP.    v. CAMTEK, LTD.



found willful infringement, the court concluded that
enhanced damages were not appropriate because:
(1) there was no evidence of deliberate copying; (2) the
misconduct involved a single sale which was completed
within three months of the verdict; and (3) Camtek’s
“failure to timely and accurately inform plaintiffs of the
Infinera sale may be attributed to mistakes and inadvert-
ence, rather than a deliberate intent to conceal.” Id. at 9-
10.
     Shortly after the magistrate judge issued his R&R
finding Camtek in contempt and Order denying enhanced
damages, this court found that the district court erred in
its claim construction of the term “wafer.” Original
Appeal, 655 F.3d at 1286.          Given this error, we:
(1) vacated the judgment of infringement; (2) remanded
for a limited trial on infringement; and (3) vacated the
district court’s award of damages and grant of injunctive
relief. With respect to the injunction, we noted this the
court had recently issued Transocean Offshore Deepwater
Drilling, Inc. v. Maersk Contractors USA, Inc., 617 F.3d
1296 (Fed. Cir. 2010). We expressed “no opinion . . .
regarding the effect of Transocean on the now-vacated
injunction,” but remanded with instructions for the dis-
trict court to “take into account the effect, if any, Trans-
ocean has when crafting an appropriate injunction.” Id.
at 1290-91.
     Several months later—in March 2012—the district
court adopted the R&R finding Camtek in contempt for
violating the now-vacated injunction. August Tech. Corp.
v. Camtek, Ltd., No. 05-cv-1396, 2012 U.S. Dist. LEXIS
40771, at *5 (D. Minn. Mar. 26, 2012). In its order, the
district court found that Camtek “knowingly and in bad
faith violated the Court’s clear and unambiguous injunc-
tion.” Id. at *4. The court agreed that double damages
were warranted, and ordered Camtek to pay $1,291,892
as a sanction for contempt. In that same order, the dis-
trict court denied Camtek’s request that the court set
AUGUST TECHNOLOGY CORP.   v. CAMTEK, LTD.             7



aside the finding of willful infringement in the order
denying enhanced damages. Specifically, the court “de-
cline[d] the invitation to meddle with a factual finding
contained within an order favorable to [Camtek].” Id. at
*8.
    At this point, the original district court and magis-
trate judges recused themselves, and the case was reas-
signed. In April 2012, Camtek filed the two motions
giving rise to this appeal: (1) a Rule 60 motion seeking
relief from the contempt order and sanctions award; and
(2) a motion pursuant to Rules 59 and 60, challenging the
willfulness finding.
     On August 17, 2012, the new district court judge af-
firmed the contempt finding but concluded that the award
of double damages was a criminal sanction for which
“Camtek did not receive adequate due process.” August
Tech. Corp. v. Camtek, Ltd., No. 05-cv-1396, 2012 U.S.
Dist. LEXIS 116040, at *8 (D. Minn. Aug. 17, 2012) (“Or-
der on Camtek’s Rule 59 and 60 Motions”). Accordingly,
the court relieved Camtek from half of the sanctions
award and ordered it to pay $645,946. In the same order,
the court denied Camtek’s motion with respect to willful-
ness. Specifically, the court concluded that Camtek:
(1) lacked “standing to appeal the March 2012 Order
because it was the prevailing party”; and (2) “has not
shown a concrete and particularized or imminent injury
resulting from the willful infringement finding.” Id. at
*12-13. The court entered judgment with respect to those
orders on August 30, 2012, and Camtek timely appealed
that judgment to this court.
    After this court’s remand from the Original Appeal,
both parties filed motions for summary judgment on
infringement under the modified claim construction.
Those motions remain pending at the district court, and
thus the litigation between the parties is ongoing.
8                 AUGUST TECHNOLOGY CORP.    v. CAMTEK, LTD.



                      II. DISCUSSION
     At this stage in the proceedings, it is undisputed that
Camtek violated a court-ordered injunction. 1 On appeal,
Camtek argues that the district court erred when it:
(1) awarded $645,946 in sanctions for civil contempt; and
(2) found that a post-trial sale constituted willful in-
fringement.
     August Tech responds that: (1) Camtek has not
demonstrated that this court has jurisdiction; (2) Camtek
fails to show any error in the district court’s damages
award; and (3) the court did not abuse its discretion in
denying Camtek’s Rule 59 and 60 motions on the merits.
    The threshold issue before us is whether we have ju-
risdiction over this appeal. This court applies its “own
law and not the law of the regional circuit to issues con-
cerning our jurisdiction.” Ultra-Precision Mfg. Ltd. v.
Ford Motor Co., 338 F.3d 1353, 1356 (Fed. Cir. 2003).
Because the district court’s civil contempt order is not a
final appealable order, we lack jurisdiction to consider
this appeal. Likewise, we do not have jurisdiction to
consider the court’s willfulness finding because: (1) as the
prevailing party, Camtek lacks standing to appeal the
court’s decision denying enhanced damages; and (2) there
is no final judgment on willfulness.
             A. The Contempt Order is Not a
                 Final Appealable Order
   Camtek asserts that we have jurisdiction under 28
U.S.C. § 1291 and § 1295(a)(1). Section 1291 grants



    1  Counsel for Camtek conceded as much at oral ar-
gument: “I’m not justifying the conduct. The order was
there, we should have obeyed it.” Oral Argument at
10:46, available at http://www.cafc.uscourts.gov/oral-
argument-recordings/2012-1681/all.
AUGUST TECHNOLOGY CORP.   v. CAMTEK, LTD.                9



courts of appeals jurisdiction over appeals from “final
decisions of the district courts” and provides that this
court “shall be limited to the jurisdiction described in
sections 1292(c) and (d) and 1295 of this title.” 2 Under
§ 1295(a)(1), we have exclusive jurisdiction over appeals
“from a final decision of the district courts” in patent
disputes. § 1295(a)(1) (emphasis added).
    August Tech maintains that we lack jurisdiction to
review Camtek’s appeal because: (1) the district court’s
contempt sanction is civil and is not immediately appeal-
able; and (2) Rule 54(b) of the Federal Rules of Civil
Procedure, which allows for an immediate appeal in
certain circumstances, does not apply here. For the
reasons explained below, we agree.
       1. The Contempt Order is Civil, Not Criminal
    On appeal, the parties dispute whether the district
court’s contempt order is civil or criminal. In general,
“civil contempt orders are not final judgments” and thus
are not immediately appealable. Entegris, Inc. v. Pall
Corp., 490 F.3d 1340, 1347-48 (Fed. Cir. 2007). Indeed,
the Supreme Court has “deem[ed] it settled” that a civil
contempt order issued during “the progress of the case . . .
is regarded as interlocutory and to be reviewed only upon



   2    Camtek has not asserted jurisdiction under 28
U.S.C. § 1292. Nor could it under our case law, which
provides that jurisdiction under § 1292(b) and (c)(1)
requires certification from the district court “that the
order involves a controlling question of law as to which
there is substantial ground for difference of opinion and
that an immediate appeal from the order may materially
advance the ultimate termination of the litigation.”
Ultra-Precision, 338 F.3d at 1357. Because the district
court has not certified its contempt determination for
appeal, we lack jurisdiction under § 1292.
10                AUGUST TECHNOLOGY CORP.    v. CAMTEK, LTD.



appeal from a final decree in the case.” Doyle v. London
Guar. & Accident Co., 204 U.S. 599, 603 (1907) (citation
omitted). In contrast, “an adjudication of criminal con-
tempt is a final order appealable prior to final judgment.”
Consumers Gas & Oil, Inc. v. Farmland Indus., 84 F.3d
367, 370 (10th Cir. 1996) (quoting Pro-Choice Network of
W. New York v. Walker, 994 F.2d 989, 994 (2d Cir. 1993)).
     Given this dichotomy, when assessing our jurisdic-
tion, we must determine whether the contempt order at
issue here was civil or criminal in nature. See Koninklijke
Philips Elecs., N.V. v. KXD Tech., Inc., 539 F.3d 1039,
1042 (9th Cir. 2008) (“Thus, to ascertain its jurisdiction, a
court of appeals ‘must decide whether the order before [it]
[i]s one for civil contempt or one for criminal contempt.’”
(quoting Bingman v. Ward, 100 F.3d 653, 655 (9th Cir.
1996)). While August Tech argues that the contempt
sanctions imposed are civil, Camtek maintains that they
are criminal, and that it has a right to an immediate
appeal. Camtek further argues that it was entitled to
criminal due process protections.
    Whether a contempt determination is civil or criminal
turns on the “character and purpose of the sanction
involved.” Int’l Union v. Bagwell, 512 U.S. 821, 827
(1994) (internal quotation marks omitted). The Supreme
Court has explained that “a contempt sanction is consid-
ered civil if it ‘is remedial, and for the benefit of the
complainant. But if it is for criminal contempt the sen-
tence is punitive, to vindicate the authority of the court.’”
Id. at 827-28 (citation omitted). Criminal contempt “seeks
to punish past acts of disobedience and may be main-
tained only with the court’s approval.” Latrobe Steel Co.
v. United Steel Workers, 545 F.2d 1336, 1343 (3d Cir.
1976).
    A contempt sanction is civil and remedial if it “either
‘coerces the defendant into compliance with the court’s
order, [or] . . . compensates the complainant for losses
AUGUST TECHNOLOGY CORP.    v. CAMTEK, LTD.               11



sustained.’” Bagwell, 512 U.S. at 829 (quoting United
States v. United Mine Workers of Am., 330 U.S. 258, 303-4
(1947)). In other words, there are two subcategories of
civil contempt: compensatory and coercive. Compensatory
sanctions are backward looking and are designed to
compensate the complainant for damages “caused by past
acts of disobedience,” whereas coercive sanctions “look to
the future and are designed to aid the plaintiff by bring-
ing a defiant party into compliance with the court order.”
Latrobe Steel, 545 F.2d at 1344.
    On this record, we conclude that the contempt order
here is civil and compensatory. Although the district
court initially ordered Camtek to pay double damages as
a sanction for contempt, the new district court judge
reduced that award by half. In doing so, the court found
that, “to the extent the doubling of the damages was
intended to enforce the Court’s authority, rather than to
compensate [August Tech], the sanction was criminal, and
it appears that Camtek did not receive adequate due
process.” Order on Camtek’s Rule 59 and 60 Motions,
2012 U.S. Dist. LEXIS 116040, at *8. The court ordered
Camtek to pay $645,946 “to compensate [August Tech] for
the profits they lost due to Camtek’s violation of the
Court’s injunction.” Id. at *11.
    The district court specifically considered the distinc-
tion between civil and criminal contempt and explained
that the sanctions imposed here were compensatory.
Although the district court’s characterization of the
sanctions is not controlling, it is one factor we can consid-
er. See Gompers v. Bucks Stove & Range Co., 221 U.S.
418, 443 (1911) (noting that “the purpose of the punish-
ment could be examined with a view to determining
whether it was civil or criminal”). The sanctions awarded
are payable directly to August Tech—not the court—and
are calibrated to August Tech’s actual lost profits for the
sales that violated the injunction. Both of these facts
support our conclusion that the fine imposed is civil, not
12                 AUGUST TECHNOLOGY CORP.    v. CAMTEK, LTD.



criminal. See United Mine Workers, 330 U.S. at 304
(noting that, “[w]here compensation is intended, a fine is
imposed, payable to the complainant . . . [and is] based
upon evidence of complainant’s actual loss”).
    Given these circumstances, we conclude that the con-
tempt sanctions awarded are civil and compensatory. 3
Accordingly, the district court’s contempt order is not
subject to an immediate appeal.
         2. There is No Final Judgment on the Merits
    Given our conclusion that the contempt order is civ-
il—not criminal—and thus is not immediately appealable,
we turn to Camtek’s argument that the order is nonethe-
less appealable as a final judgment. Specifically, Camtek
asserts that the “contempt adjudication is a final judg-
ment as to all issues involved in the contempt proceeding
and is appealable under 28 U.S.C. § 1291.” Reply at 4.
We disagree.
    As noted, § 1295(a)(1) provides that we have jurisdic-
tion only over appeals from “final decision[s] of the district
courts.” Given this statutory limitation, we are obligated
to consider whether the district court’s order is, in fact, a
final judgment. Pandrol USA, LP v. Airboss Ry. Prods.,


     3   Because we conclude that we lack jurisdiction, we
do not address the issue of whether the compensatory civil
contempt survives where the underlying injunction is
vacated. See Coleman v. Espy, 986 F.2d 1184, 1190 (8th
Cir. 1993) (“Compensatory civil contempt actions do not
survive if the underlying injunction is vacated because it
was issued erroneously. . . . However, compensatory civil
contempt proceedings may continue when the underlying
injunction abates for a reason that does not go to the
jurisdiction of the issuing court.”) (citations omitted). The
parties have not briefed this issue, and we leave it to the
district court to address it in the first instance.
AUGUST TECHNOLOGY CORP.   v. CAMTEK, LTD.               13



320 F.3d 1354, 1362 (Fed. Cir. 2003). A district court’s
“judgment” or “decision” is final where “it ends the litiga-
tion on the merits and leaves nothing for the court to do
but execute the judgment.” Ultra-Precision, 338 F.3d at
1357 (citation and internal quotation marks omitted). “If
a case is not fully adjudicated as to all claims for all
parties, there is no final decision and therefore no juris-
diction.” Pandrol, 320 F.3d at 1362 (citation and quotation
omitted). The finality requirement “is a statutory man-
date and not a matter of discretion.” Ultra-Precision, 338
F.3d at 1357 (citation and internal quotation marks
omitted). 4
    Camtek cites a number of cases for the proposition
that a post-judgment contempt order is considered final



   4    Neither party has argued that we have jurisdic-
tion under the collateral order doctrine. That doctrine,
which is a “narrow exception” to the final judgment rule,
permits the appeal of “trial court orders affecting rights
that will be irretrievably lost in the absence of an imme-
diate appeal.” Richardson-Merrell, Inc. v. Koller, 472 U.S.
424, 430-31 (1985). “To fall within the exception, an order
must at a minimum satisfy three conditions: It must
conclusively determine the disputed question, resolve an
important issue completely separate from the merits of
the action, and be effectively unreviewable on appeal from
a final judgment.” Id. at 431 (citation and quotation
omitted). Because civil contempt is reviewable on appeal
from the final judgment, the collateral order doctrine does
not apply. See Entegris, 490 F.3d at 1346 (“The Supreme
Court precedent dictates that civil contempts arising
during the trial of related litigation are not appealable if
adjudged against a party litigant, although such con-
tempts are reviewable on appeal from the final judgment
in the related litigation.” (citation and internal quotation
marks omitted)).
14                AUGUST TECHNOLOGY CORP.    v. CAMTEK, LTD.



and appealable under § 1291. See, e.g., Consumers Gas &
Oil, 84 F.3d at 370 (finding that, because the “district
court made a finding of contempt in the ‘postjudgment
stage’ . . . the contempt order is appealable regardless of
whether it is more properly characterized as criminal or
civil”); Berne Corp. v. Gov’t of the Virgin Islands, 570 F.3d
130, 136 n.10 (3d Cir. 2009) (“Post-judgment orders of
contempt are within an appellate court’s jurisdiction
under 28 U.S.C. § 1291 as final and appealable orders.”);
Hilao v. Estate of Marcos, 103 F.3d 762, 764 (9th Cir.
1996) (“The post-judgment orders of contempt appealed
here are within this court’s jurisdiction under 28 U.S.C.
§ 1291 as final and appealable orders.”). Those cases—
which are not binding on this court—involve post-
judgment contempt orders, and are distinguishable from
the instant case, where the district court has not entered
final judgment.
    Although the district court’s August 2009 judgment
was final, that judgment was vacated on appeal and the
case was remanded for further proceedings. There is thus
no final judgment in this case as to which an appeal
under § 1295 could be filed. Nothing in the district court’s
judgment relating to the contempt order and willfulness
finding evinces intent to resolve or dispose of any claims
in this case. And, because this litigation is ongoing in the
district court, Camtek’s reliance on the fact that the
district court’s August 30, 2012 order is entitled “Judg-
ment in a Civil Case” is misplaced. 5 The mere fact that it
is captioned as a “judgment” does not transform an oth-
erwise interlocutory order into a final judgment for pur-
poses of appeal.



     5  At oral argument, counsel for Camtek maintained
that “[t]he order, it’s titled ‘Judgment.’ We have a clear
form from the district court in Minnesota. It’s titled
‘Judgment.’” Oral Argument at 4:39.
AUGUST TECHNOLOGY CORP.    v. CAMTEK, LTD.                15



     Camtek also argues that the district court’s contempt
order is final and appealable because “the contempt
proceeding is separate and independent of the other,
ongoing proceedings.” Reply at 4. While Camtek is
correct that criminal contempt charges that develop from
an underlying civil case are treated as a separate action,
we have already concluded that the contempt order at
issue here is civil. See Latrobe Steel, 545 F.2d at 1343 (“If
a criminal contempt action develops from a civil proceed-
ing, it bears a separate caption apart from the civil suit.”).
It is well established that civil contempt proceedings “are
between the original parties and are instituted and tried
as a part of the main cause.” Gompers, 221 U.S. at 445.
We therefore decline Camtek’s invitation to treat the civil
contempt proceeding as a separate action.
    Because the district court’s contempt order did not
end the litigation on the merits, it is not a final judgment.
Accordingly, it cannot provide this court with subject
matter jurisdiction under § 1295. See Entegris, 490 F.3d
at 1348 (finding no jurisdiction where the district court’s
contempt order did not end the litigation on the merits
and the underlying litigation was ongoing). Camtek will,
however, have the opportunity to appeal the contempt
sanctions imposed after the district court enters final
judgment on the merits in this case.
               3. Rule 54(b) is Inapplicable
    August Tech also argues that this court lacks jurisdic-
tion under Rule 54(b) of the Federal Rules of Civil Proce-
dure, which provides an exception to the rule of finality
and allows for an immediate appeal in certain circum-
stances where the action “presents more than one claim
for relief.” Specifically, Rule 54(b) states that a district
court may “direct entry of final judgment as to one or
more but fewer than all the claims or parties only upon an
express determination that there is no just reason for
16                  AUGUST TECHNOLOGY CORP.    v. CAMTEK, LTD.



delay and upon an express direction for the entry of
judgment.”
    A judgment “is not final for purposes of Rule 54(b) un-
less it is an ultimate disposition of an individual claim
entered in the course of a multiple claims action.” Ultra-
Precision, 338 F.3d at 1357 (citation and internal quota-
tion marks omitted). “Whether an order is sufficient to
confer appellate jurisdiction under Rule 54(b) is a ques-
tion of Federal Circuit law.” iLOR, LLC v. Google, Inc.,
550 F.3d 1067, 1072 (Fed. Cir. 2008). In iLOR, this court
stated:
      While we have never directly addressed the ques-
      tion, the consensus view, which we hereby adopt,
      is that the bare recitation of the “no just cause for
      delay” standard of Rule 54(b) is not sufficient, by
      itself, to properly certify an issue for immediate
      appeal . . . .
                           *   *   *
      Rather, it must be apparent, either from the dis-
      trict court’s order or from the record itself, that
      there is a sound reason to justify departure from
      the general rule that all issues decided by the dis-
      trict court should be resolved in a single appeal of
      a final judgment.
Id.
    Camtek has not alleged that we have jurisdiction pur-
suant to Rule 54(b). In fact, Camtek argues that August
Tech’s citation to Rule 54(b) is misplaced because the
contempt adjudication is not a judgment “as to one or
more, but fewer than all, claims or parties.” We agree
that Rule 54(b) does not confer jurisdiction here.
    First, there is no evidence that either party asked the
district court to certify its August 30, 2012 judgment for
immediate appeal pursuant to Rule 54(b). And, because
AUGUST TECHNOLOGY CORP.   v. CAMTEK, LTD.               17



the court’s contempt order does not dispose of any claims
in this case, the requirements for certification under Rule
54(b) are not satisfied. See Ultra-Precision, 338 F.3d at
1358 (concluding that there was “no final resolution of
any one claim, as required by Rule 54(b)”). In any event,
because the district court did not certify the contempt
issue—and there is no indication that the court contem-
plated an immediate appeal on this issue prior to the
resolution of the claims in this case—we conclude there is
no appealable judgment under Rule 54(b).
                      B. Willfulness
    We turn next to Camtek’s challenge to the district
court’s willfulness finding. As noted, the magistrate judge
found that Camtek’s post-verdict (but pre-injunction) sale
to Infinera was willful, but denied August Tech’s request
for enhanced damages stemming from that sale. After
this court vacated the infringement judgment in the
Original Appeal, Camtek objected to court’s willful in-
fringement finding. Specifically, Camtek argued that,
absent an infringement finding, there can be no liability
for willful infringement. The district court found that
Camtek lacked standing to appeal the order denying
enhanced damages because it was the prevailing party.
The court also found that Camtek had “not shown a
concrete and particularized or imminent injury resulting
from the willful infringement finding.” Order on Camtek’s
Rule 59 and 60 Motions, 2012 U.S. Dist. LEXIS 116040,
at *13.
    On appeal, Camtek argues that it has standing to
challenge the willful infringement finding because it is
false and “has caused Camtek to suffer injury in fact,
including actual injury to Camtek’s reputation.” Appel-
lant Br. 46. August Tech responds that: (1) Camtek does
not have standing to challenge a factual finding contained
in an order that was decided in its favor; and (2) there is
18                 AUGUST TECHNOLOGY CORP.     v. CAMTEK, LTD.



no final judgment on willfulness. We agree with August
Tech on both points.
     First, Article III, § 2 of the Constitution limits the ju-
risdiction of federal courts to “cases” or “controversies.”
“Standing to sue or defend is an aspect of the case-or-
controversy requirement.” Samsung Elec. Co. v. Rambus,
Inc., 523 F.3d 1374, 1378 (Fed. Cir. 2008). To meet the
standing requirements of Article III, the party must
demonstrate, among other things, that it has “suffered an
‘injury in fact’—an invasion of a legally protected interest
which is (a) concrete and particularized . . . and (b) ‘actual
or imminent,’ not ‘conjectural’ or ‘hypothetical’ . . . .”
Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)
(internal citations omitted).
     “A party that is not adversely affected by a judgment
lacks standing to appeal.” See Typeright Keyboard Corp.
v. Microsoft Corp., 374 F.3d 1151, 1156 (Fed. Cir. 2004)
(citations omitted). As such, a prevailing party generally
lacks standing to appeal from a judgment in its favor. See
Deposit Guar. Nat’l Bank v. Roper, 445 U.S. 326, 333
(1980) (“A party who receives all that he has sought
generally is not aggrieved by the judgment affording the
relief and cannot appeal from it.”). Where the appellant
lacks standing, we lack jurisdiction to hear the appeal.
Typeright Keyboard, 374 F.3d at 1156.
     Here, the district court found that Camtek’s post-
verdict infringement was willful, but denied August
Tech’s request for enhanced damages. Camtek was,
therefore, the prevailing party. Although Camtek specu-
lates that the willfulness finding will damage its business
reputation, we agree with the district court that such
speculation is insufficient to demonstrate injury in fact.
See Deposit Guar., 445 U.S. at 351 (“[U]nadorned specula-
tion will not suffice to invoke the federal judicial power.”)
(citation and quotation marks omitted).
AUGUST TECHNOLOGY CORP.   v. CAMTEK, LTD.               19



    On appeal, Camtek complains that the district court’s
language has branded it a “willful infringer.” Reply at 35.
But federal appellate courts “review[] judgments, not
statements in opinions.” See California v. Rooney, 483
U.S. 307, 311 (1987) (citation and internal quotation
marks omitted); see also United States v. Accra Pac, Inc.,
173 F.3d 630, 632 (7th Cir. 1999) (“Unwelcome language
in a substantively favorable decision is not the kind of
adverse effect that meets the requirement of actual inju-
ry.”). It is well established that “[a] party may not appeal
from a judgment or decree in his favor, for the purpose of
obtaining a review of findings he deems erroneous which
are not necessary to support the decree.” Elec. Fittings
Corp. v. Thomas & Betts Co., 307 U.S. 241, 242 (1939); see
also Bierle v. Liberty Mutual Ins. Co., 992 F.2d 873, 876
(8th Cir. 1993). Because the “finding that Camtek was a
willful infringer was not necessary to support the Order’s
denial of enhanced damages,” Camtek cannot appeal it.
See Order on Camtek’s Rule 59 and 60 Motions, 2012 U.S.
Dist. LEXIS 116040, at *14, n.5.
    We also lack jurisdiction for the separate reason that
there is no final judgment on willfulness. Although
Camtek argues in its reply brief that we have jurisdiction
to review the willfulness finding under Rule 54(b), the
requirements for certification under that rule are not
satisfied. Specifically, the district court’s order denying
enhanced damages is not a final resolution of any claims
in this case. See Ultra-Precision, 338 F.3d at 1358 (declin-
ing to find jurisdiction based on its conclusion that there
was “no final resolution of any one claim, as required by
Rule 54(b)”). As such, we do not have jurisdiction to
consider the district court’s non-final willfulness finding.
                     III. CONCLUSION
    For the foregoing reasons, we lack jurisdiction to hear
this appeal at this stage in the proceedings. Accordingly,
we are required to dismiss it.
20   AUGUST TECHNOLOGY CORP.   v. CAMTEK, LTD.



         DISMISSED